The opinion of the court was delivered, by
Read, J.
We are of opinion the court below were right in deciding that the sum of $3000 belonging to plaintiff below was not liable to the bounty-tax for 1864, not being included in the adjusted valuation and assessments made by the lawful assessor, and adjusted by the commissioners for the same year and township.
We think the reasons for this opinion are sufficiently given by Judge Hayes, and the decree is therefore affirmed at the costs of the appellants.